Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered. Applicant has argued that claim 1 includes a synapse device array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate”.  This argument is respectfully found to be not persuasive because it is believed that Saito as relied upon in the rejection of claim 1 in the last Office Action discloses the limitation “ a synapse device array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate”,  as Saito discloses  A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035), as stated in the rejection of claim 1 in the last Office Action.  Applicant has argued  that Saito does not  disclose or suggest this limitation, however Applicant has not stated why the disclosure made by Saito and the reasoning stated in the rejection of claim 1 in the last Office Action does not disclose nor suggest the limitation “a neuron circuit layer formed on the synapse device array layer” and “the synapse device array layer has more layers than the neuron circuit layer” ( MPEP 2145 (I) Argument does not replace evidence where evidence is necessary).  Applicant has amended claim 1 and claim 10 to include “ the plurality of synapse mimetic devices being floating body devices to imitate long-term and short-term memories of brain cells”.  Applicant’s further arguments depend upon Applicant’s amendment.  New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2018/0285724 A1) in view of Or-Bach et al (US 2017/0207214 A1)(“Or-Bach”) and of Tully et al (US 5,831,057)(“Tully”).
Saito discloses an integrated circuit emulating a neural system    including
A predetermined substrate 101 (para. 0028-0029 and Fig. 2), the layers are stacked on the substrate as shown in Fig. 2, which is a disclosure that the substrate was predetermined
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)
A neuron circuit layer on the synapse array interlaying with an insulating film, as Saito discloses the insulating interlayer 102 (para. 0029 and Fig. 2), the substrate made of silicon and the insulator made of silicon oxide (para. 0028)
The synapse array has a plurality of synaptic mimetic devices, as Saito discloses the synapse array in the substrate section 101 and connected to the neuron by synapse bond 32 and the neurons in the neuron section 31 (para. 0022), the nerve fiber being the lines 33 via synapse bond 32 (para. 0022)
Saito also discloses devices to which are carried input and output signals (para. 0023-0025) lectrically connected to the synapse mimetic devices, as Saito discloses synapse bonds to neuron sections (para. 0040). 
The synapse array has more layers than the neuron circuit layers, as Saito discloses a higher number of synapses than of neurons (para. 0038).
                Saito is silent with respect to the neuron circuit layer has sensory and motor neuron mimetic devices and with respect to imitate short-term and long-term memories of brain cells.
                Or-Back, in the same field of endeavor of stacked layers on a substrate, the layers corresponding to synapses (para. 0261, item 5 of para. 0261), discloses forming stack of alternating silicon and oxide layers (para. 0254) and that the silicon layers may be poly silicon (para. 0454 and Fig. 45A and 45C).
             Tully, in the same field of endeavor of memory (col. 1, lines 41-67), discloses that the synaptic efficacy can be for minutes of for hours, depending upon modulations from the surrounding environment of the synapses (col. 1, lines 41-67), which affects short term and long term memory, as the effects can be short term or long lasting.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Or-Bach with the device disclosed by Saito in order to obtain the benefit of ease of production disclosed by Or-Bach. 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Tully with the method disclosed by Saito in order to emulate the short term and the long term memory of the synapses as disclosed by Tully.
             Re claim 2:  The combination of Saito and Or-Bach and Tully discloses the stacking of polysilicon layers, as stated above in the rejection of claim 1, as Saito in view of Or-Bach discloses stacked silicon layers alternating with insulation layers, the silicon layer can be polysilicon, as disclosed in combination of Saito with Or-Bach, as stated above in the rejection of claim 1.
           Re claim 3:  the combination of Saito and Or-Bach and Tully discloses less than 3 microns for the polysilicon layers, as Saito discloses 1 micron for the stack 101  of 2 microns (para. 0029) , which is a disclosure of each polysilicon layer being less than 3 microns.


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saito (US 2018/0285724 A1) in view of Or-Bach et al (US 2017/0207214 A1)(“Or-Bach”)  and of Tully et al (US 5,831,057)(“Tully”) and  of Shreve (US 5,170,071) and of Dixon et al (US 2016/0210732 A1)(“Dixon”).
Saito discloses                  
A fabrication method of an integrated circuit emulating a neural system or neural network (Abstract), 
Saito discloses an integrated circuit emulating a neural system    including
A predetermined substrate 101 (para. 0028-0029 and Fig. 2), the layers are stacked on the substrate as shown in Fig. 2, which is a disclosure that the substrate was predetermined
First step:  forming 1st to nth synapse device array with 1st to nth polysilicon layers on a predetermined substrate interlaying with an interlayer insulating film, Fig. 3 shows 1st to nth layers (para. 0032),
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)
A neuron circuit layer on the synapse array interlaying with an insulating film, as Saito discloses the insulating interlayer 102 (para. 0029 and Fig. 2), the substrate made of silicon and the insulator made of silicon oxide (para. 0028)
The synapse array has a plurality of synaptic mimetic devices, as Saito discloses the synapse array in the substrate section 101 and connected to the neuron by synapse bond 32 and the neurons in the neuron section 31 (para. 0022), the nerve fiber being the lines 33 via synapse bond 32 (para. 0022)
Saito also discloses devices to which are carried input and output signals (para. 0023-0025) lectrically connected to the synapse mimetic devices, as Saito discloses synapse bonds to neuron sections (para. 0040). 
The synapse array has more layers than the neuron circuit layers, as Saito discloses a higher number of synapses than of neurons (para. 0038).
First step:  forming 1st to nth synapse device array with 1st to nth polysilicon layers on a predetermined substrate interlaying with an interlayer insulating film, as Saito discloses 
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)
  forming neuron circuits with an n+1th polysilicon layer formed on the nth polysilicon layer, as the combination of Saito and Or-Bach discloses polysilicon, as stated above, Saito discloses the interlayers, as stated above, interlaying with an insulating film and with respect to the sensory neuron circuit formed of a plurality of neuron circuit blocks, the blocks being as shown in Fig. 2 of Saito are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035) 
                Saito is silent with respect to the neuron circuit layer has sensory and motor neuron mimetic devices.
                Or-Back, in the same field of endeavor of stacked layers on a substrate, the layers corresponding to synapses (para. 0261, item 5 of para. 0261), discloses forming stack of alternating silicon and oxide layers (para. 0254) and that the silicon layers may be poly silicon (para. 0454 and Fig. 45A and 45C).
             Tully, in the same field of endeavor of memory (col. 1, lines 41-67), discloses that the synaptic efficacy can be for minutes of for hours, depending upon modulations from the surrounding environment of the synapses (col. 1, lines 41-67), which affects short term and long term memory, as the effects can be short term or long lasting.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Or-Bach with the device disclosed by Saito in order to obtain the benefit of ease of production disclosed by Or-Bach. 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Tully with the method disclosed by Saito in order to emulate the short term and the long term memory of the synapses as disclosed by Tully.

Saito in view of Or-Bach and of Tully is silent with respect to the neuron circuit layer has sensory and motor neuron mimetic circuits electrically connected to one or more of the synapse mimetic devices.
Shreve, in the same field of endeavor of artificial neurons and neural networks (col. 1, lines 56-68 and col. 2, lines 1-2), discloses use of neural networks in control of muscles (col. 1, lines 56-68 and col. 2, lines 1-2) , including input from sense receptors of sense stimuli or organs and the neurons receive the stimuli (col. 1, lines 10-26) and the output provide stimuli to control the muscles (col. 1, lines 56-68 and col. 2, lines 1-2).  
It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the input and output arrangement disclosed by Shreve with the  neural network disclosed by Saito in view of Or-Bach in order to obtain the benefit of a learning artificial network to control the motor assistance as disclosed by Shreve combined with efficient use of area as disclosed by Breitwesch (para. 0023).
Dixon, in the same field of endeavor of hybrid devices for stimulating muscles (para. 0008-0009),  discloses interfacing of the neural network (para. 0022) with external input and output and the use of neural networks   includes interfacing with external sensors and electrodes and with external outputs with electrodes to send the output signals to the muscles (para. 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the neuron circuits to the sensory and motor circuitry after the second step in the method disclosed by  Saito in view of Or-Bach  and Tully and Shreve, as Dixon discloses interfacing of the neural network with external input and output includes interfacing with external sensors and electrodes and with external outputs with electrodes to send the output signals to the mulscles (para. 0027).
           Re claim 11:  the combination of Saito and Or-Bach and Tully and of Shreve and of Dixon  discloses less than 3 microns for the polysilicon layers, as Saito discloses 1 micron for the stack 101  of 2 microns (para. 0029) , which is a disclosure of each polysilicon layer being less than 3 microns.
Re claims 12 and 13:  The combination of Saito and Or-Bach and Tully and Shreve and Dixon discloses the step for electrically connecting the synapse mimetic devices to the sensory and motor neuron mimetic circuits is performed after the second step because changes in the order of steps is obvious (MPEP 2144.04(IV)(C)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895